141 S.W.3d 94 (2004)
Tremayne L. GUINN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 62553.
Missouri Court of Appeals, Western District.
August 24, 2004.
*95 Susan L. Hogan, Kansas City, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before ULRICH, P.J., LOWENSTEIN and EDWIN H. SMITH, JJ.

ORDER
PER CURIAM.
Following a jury trial, Tremayne L. Guinn was convicted of one count of robbery in the first degree, Section 569.020, one count of assault in the first degree, Section 565.050, and two counts of armed criminal action, Section 571.015. He brings this action, a motion for relief under Rule 29.15. Affirmed. Rule 84.16(b)